Citation Nr: 1621447	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  14-26 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for human papillomavirus (HPV), to include warts. 

2.  Entitlement to service connection for the residuals of anal surgery. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel




INTRODUCTION

The Veteran had active service from May 2008 to May 2012. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2012 rating decision of the Winston-Salem, North Carolina regional office (RO) of the Department of Veterans Affairs (VA).  The Waco, Texas RO currently has jurisdiction. 

The October 2012 rating decision also denied entitlement to service connection for plantar fasciitis, hearing loss of the right ear, and acne.  The Veteran's November 2012 notice of disagreement included these issues, and they were addressed in the April 2014 statement of the case.  However, the Veteran's June 2014 substantive appeal only included the issues of service connection for the residuals of the anal surgery and the HPV, and these are the only two issues that have been certified to the Board.  As the Veteran did not submit a substantive appeal for the issues of entitlement to service connection for plantar fasciitis, hearing loss of the right ear, and acne, these matters are not before the Board.  See 38 C.F.R. § 20.200 (2015).  


FINDINGS OF FACT

1.  The Veteran was treated for HPV and related perianal and genital warts during service; his treatment included surgical removal of anal warts in February 2010 and May 2010.  

2.  February 2015 private medical records show that the Veteran's perianal warts have returned; medical literature confirms that HPV causes perianal warts and the Veteran states his surgeon told him he would have HPV for life.  

3.  The Veteran does not have any residual disability due to the February 2010 or May 2010 surgical removal of his anal warts.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for human papillomavirus to include warts have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015). 

2.  The criteria for service connection for the residuals of anal surgery have not been met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.303. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA implementing regulations instructs VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

In regards to the Veteran's claim for service connection for HPV with warts, the Board finds that the duty to notify and duty to assist the Veteran has been met.  Furthermore, given the favorable nature of this decision, any failure in the duty to notify or duty to assist is harmless error, as it has failed to result in any prejudice to the Veteran. 

Turning to the claim for the residuals of anal surgery, the Veteran acknowledged receipt of VCAA notice in November 2011.  The Board also finds that the duty to assist has been met.  The Veteran was afforded a VA examination that addressed the claimed disability in December 2011.  He has not identified any pertinent VA or private medical records, and he has declined his right to a hearing.  There is no indication that there is any relevant evidence outstanding in this claim, and the Board will proceed with consideration of the Veteran's appeal.



Service Connection

The Veteran contends that his recurrent perianal warts are a continuation of the HPV and resultant anal warts for which he was treated during service.  He notes that he twice underwent anal surgeries to remove his warts.  The Veteran argues that he was told by his surgeon that HPV is a permanent condition, so that his current anal warts are caused by the same disability that caused the warts for which he was treated in service. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

The service treatment records confirm that the Veteran was discovered to have anal warts in October 2009.  The diagnosis was condyloma acuminatum.  December 2009 records show that the Veteran continued to have anal warts.  He was diagnosed with HPV.  

The Veteran was treated by a private doctor during service for his condyloma acuminatum from February 2010 to September 2010.  This included February 2010 excision and electrocautery fulguration of perianal and intra-anal condyloma acuminata, and a May 2010 laser ablation of recurrent perianal, intra-anal, penile, and left groin condyloma acuminatum.  At the conclusion of the treatment in September 2010, there was no evidence of recurrent condyloma. 

Prior to discharge, the Veteran was provided a December 2011 VA fee basis examination in conjunction with his current claim.  Under the history for HPV, he reported a history of genital and anal condyloma acuminata.  These lesions had been removed by laser surgery by a local dermatologist.  He denied having any current lesions.  On rectal examination, there was no evidence of ulceration, fissures, reduction of lumen, loss of rectal tonus, trauma, rectal bleeding, proctitis, infections, spinal cord injury, protrusion, or loss of sphincter control.  The anal reflexes were within normal limits and the anal walls were normal.  No hemorrhoids were detected, and there was no rectal fistula.  An examination of the genitals was also normal.  The skin examination was negative for signs of skin disease.  The examiner concluded that for the claimed condition of HPV, there was no diagnosis because there was no pathology to render a diagnosis.  Similarly, for the claimed residuals of anal surgery, there was no diagnosis because there was no pathology to render a diagnosis.  The rectum condition did not cause anemia, and there were no findings of malnutrition.  

Post service evidence includes February 2015 private medical records that note the Veteran was seen for perianal warts or anal condylomas.  This diagnosis had been discussed at the Veteran's most recent visit and was listed as an active condition.  

HPV

The Board finds that the evidence supports entitlement to service connection for HPV to include the resulting anal warts.  

The service treatment records clearly establish that the Veteran was treated for HPV and for anal warts and genital warts that were caused by the HPV.  This condition appears to have cleared at the conclusion of over seven months of treatment in September 2010, and it was still not shown on the December 2011 VA fee basis examination conducted prior to the May 2012 discharge.  The October 2012 rating decision denied the Veteran's claim on the basis that there was no current diagnosis of a disability due to HPV.

However, the current evidence includes the February 2015 private medical records that demonstrate the Veteran's perianal warts have returned.  This is evidence that the Veteran currently has HPV, as a review of medical literature confirms that HPV causes warts, particularly genital warts and warts on the mucous membranes.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1360 (30th ed. 2003).  Finally, the Veteran has written in his substantive appeal that he was told by his surgeon that he would have the HPV for life.  The Veteran is credible, and he is competent to relay this information from his doctor.  In view of the fact that there is now evidence to show that the Veteran has a current disability, that there is medical evidence of this disability during service, and evidence of a relationship between the current disability and that treated during service, entitlement to service connection is established.  

Residuals of Surgery

The service treatment records clearly establish that the Veteran underwent surgery to remove anal warts on two occasions.  This included a February 2010 excision and electrocautery fulguration of perianal and intra-anal condyloma acuminata, and a May 2010 laser ablation of recurrent perianal, intra-anal, penile, and left groin condyloma acuminatum.  

However, it appears that these surgeries were successful.  The service treatment records do not show any subsequent complaints or diagnoses that are related to the Veteran's surgery.  The December 2011 fee basis examination found that that there was no diagnosis because there was no pathology to render a diagnosis.  The February 2015 private medical records are also negative for any disability due to the surgery, as are post-service VA treatment records.  As such, the pertinet, competent medical and lay evidence of record do not reveal that the Veteran suffers from any residuals of the anal surgery during the appeal period.

In the absence of any evidence of a current disability resulting from his in-service surgery, the preponderance of the evidence is against the Veteran's claim and service connection is denied.  


ORDER

Entitlement to service connection for human papillomavirus, to include warts, is granted.  

Entitlement to service connection for the residuals of anal surgery is denied. 



____________________________________________
P. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


